        Case 2:20-cv-01375-DMC Document 7 Filed 08/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY DANIEL SAGE,                                  No. 2:20-CV-1375-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    DAWSON,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On July 22, 2020, the Court directed plaintiff to submit, within 30 days, a

19   completed application to proceed in forma pauperis, with the required certified trust account

20   statement, or pay the appropriate filing fee. See ECF No. 4. On August 3, 2020, plaintiff

21   submitted a motion to proceed in forma pauperis. See ECF No. 6. However, plaintiff did not

22   include a certified copy of his trust account statement. Therefore, plaintiff will be provided an

23   additional opportunity to submit either a completed application to proceed in forma pauperis or

24   pay the appropriate filing fee. Plaintiff is warned that failure to resolve the fee status of this case

25   within the time provided may result in the dismissal of this action for lack of prosecution and

26   failure to comply with court rules and orders. See Local Rule 110.

27   ///

28   ///
                                                         1
        Case 2:20-cv-01375-DMC Document 7 Filed 08/28/20 Page 2 of 2

 1                     Accordingly, IT IS HEREBY ORDERED that:

 2                     1.    Plaintiff shall submit on the form provided by the Clerk of the Court,

 3   within 30 days from the date of this order, a complete application for leave to proceed in forma

 4   pauperis, with the required certified copy of his trust account statement, or pay the appropriate

 5   filing fee; and

 6                     2.    The Clerk of the Court is directed to send plaintiff a new form Application

 7   to Proceed In Forma Pauperis By a Prisoner.

 8

 9

10   Dated: August 27, 2020
                                                            ____________________________________
11                                                          DENNIS M. COTA
12                                                          UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
